JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed December 8, 2008, 2008 WL 5169120, be affirmed. The court did not err in dismissing appellant’s complaint without prejudice for lack of subject matter jurisdiction because the complaint does not identify or suggest any federal question. See 28 U.S.C. § 1331. In addition, the complaint does not involve a dispute between citizens of different states. See 28 U.S.C. § 1332.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The *4Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.